March 6, 2009






Mr. Pengxiang Lang


Room 8, Suit 3, No.2 Nanhaixi Street,
Tanyuan, Shanxi Province,
China 030001


Dear Mr. Lang:


Puda Coal, Inc. (the “Company”) is pleased to offer you the position of Chief
Operating Officer (“COO”) of the Company on a full time basis.  The board of
directors (the “Board”) and the management team of the Company are impressed
with your credentials and we look forward to your future success in this
position.


The terms of your new position with the Company are as set forth below:


1.           Position.


(a)  You will become the COO of the Company, working out of the Company’s
headquarters office in Taiyuan City, Shanxi Province, China. You will report to
the Company’s Board and Chief Executive Officer (“CEO”) and perform such
services incident to your position as provided in the bylaws of the Company or
as the Board and/or CEO may direct.


(b)  You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work, services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.


2.           Start Date.  Subject to fulfillment of any conditions imposed by
this letter agreement, you commence this new position with the Company on
March 6, 2009 (the “Start Date”).


3.           Compensation.  You will be paid a monthly salary of US$3,333, which
is equivalent to US$40,000 on an annualized basis (the “Base Salary”).  Your
salary will be payable monthly pursuant to the Company’s regular payroll
policy.  In addition, you may be entitled to a year-end bonus based on your and
the Company’s performance as determined by the compensation committee of the
Board, provided that you are still employed by the Company on the last day of
the Company’s fiscal year.  The Base Salary and year-end bonus will be reviewed
annually by the Board and the compensation committee as part of the Company’s
executive compensation review process.  You may also be eligible to participate
in the Company’s equity incentive plan as effective from time to time, as
determined by the compensation committee.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Pengxiang Lang
March 6, 2009
Page 2
 
4.           Benefits.


(a)           Insurance Benefits.  The Company will provide you with the
opportunity to participate in the standard benefits plans currently available to
other Company employees, subject to any eligibility requirements imposed by such
plans.


(b)           Vacation; Sick Leave. You will be entitled to paid time off
according to the Company’s standard policies.


(c)           Expenses Reimbursement.  The Company agrees to reimburse you for
all reasonable, ordinary and necessary expenses properly incurred by you in
connection with the performance of your duties hereunder, provided that proper
vouchers are submitted to the Company by you evidencing such expenses and the
purposes for which the same were incurred.


5.           Confidentiality and Insider Trading.  You hereby acknowledge that
your services to be rendered under this letter agreement are of a special,
unique and extraordinary character and, in connection with such services, you
will have obtained trade secrets and other non-public information concerning the
Company, any affiliate of the Company and their affairs, including but not
limited to the business methods, information systems, financial data and
strategic plans which are unique assets of the Company or any affiliate of the
Company, as the case may be (“Confidential Information”), the use or disclosure
of which would cause irreparable harm to the Company.  You covenant not to,
either directly or indirectly, in any manner, utilize or disclose to any person,
firm, corporation, association or other entity any Confidential Information or
engage in any illegal insider trading activities during your term and
thereafter.   You further acknowledge that money damages are not sufficient
remedy for your breach of this letter agreement, and that the Company shall be
entitled, in addition to any and all other remedies available to the Company, to
the entry of preliminary injunction as a remedy for such breach or contemplated
breach without the need to post a bond and without proof of actual damages.


6.           Non-Compete; Non-Solicitation.  You agree that during your term and
for a period of one year commencing on the termination of your employment
hereunder, you will not without the prior written consent of the Company (a)
solicit or induce any employee, agent or independent contractor of the Company
or any affiliate of the Company to terminate his relationship with the Company
or the Company’s affiliate or solicit or induce any customer of the Company or
any affiliate of the Company, or (b) participate in, render services to, or
become employed by, any business enterprise which is engaged in business
activities competitive with the business of the Company or any affiliate of the
Company as then conducted or may be determined by the Company as potentially
competitive with the ongoing business of the Company or any affiliate of the
Company.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Pengxiang Lang
March 6, 2009
Page 3
 
7.           At-Will Employment.  Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time upon 30 days written notice for any reason or no reason,
without further obligation or liability; provided that if your employment with
the Company is terminated by the Company without “cause,” the Company will pay
you a severance payment equal to three months Base Salary in effect during the
year you are terminated.  For the purposes of this letter, “cause” shall
mean:  (i) your repeated failure to perform one or more of your essential duties
and responsibilities to the Company, as determined by the Board in its sole
discretion, after 10 day written notice to you and a chance to cure; (ii) your
failure to follow the lawful directives of the Board and/or CEO; (iii) your
material violation of any Company policy, including any provision of Code of
Conduct or Code of Ethics of the Company then in effect, if any; (iv) your
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that in the reasonable judgment of the Board has caused or is
reasonably expected to result in material injury to the Company; (v) your
unauthorized use or disclosure of any Confidential Information of the Company or
any other party to whom you owe an obligation of nondisclosure as a result of
your relationship with the Company; (vi) your conviction of a felony or
misdemeanor (other than a traffic offense); (vii) your willful breach of any of
your obligations under any written agreement with the Company; (viii) your
violation of any duties and responsibilities of a principal executive officer
under the applicable laws, including but not limited to your fiduciary duty to
the Company under the laws of the State of Florida and your responsibilities
under the United States federal securities laws.


8.           No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter agreement or the Company’s policies.  You are not to
bring with you to the Company, or use or disclose to any person associated with
the Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise.  The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.  Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.


9.           True Disclosure.  You have represented to the Company that (a) your
prior work experience is as disclosed to the Company in writing and (b) you are
not a party to or otherwise bound by any order, decree or judgment.


10.           Indemnification.  The Company shall indemnify and defend you and
hold you harmless, to the full extent allowed by the law of the State of
Florida, and as provided by, or granted pursuant to, any charter provision of
the Company, both as to action in your official capacity and as to action in
another capacity while holding such office, except for matters arising out of
your gross negligence, willful misconduct or breach of this letter agreement.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Pengxiang Lang
March 6, 2009
Page 4
 
11.           Entire Agreement.  This letter agreement sets forth the entire
agreement and understanding between you and the Company (including any affiliate
of the Company) relating to your employment and supersedes all prior agreements
and discussions between us.


12.           Amendment.  This letter may not be modified or amended except by a
written agreement, signed by an officer of the Company, although the Company
reserves the right to modify unilaterally your compensation, benefits, job title
and duties, reporting relationships and other terms of your employment.


13.           Governing Law and Dispute Resolution.  This letter agreement shall
be interpreted in accordance with, and the rights of the parties hereto shall be
determined by, the laws of the State of Florida without reference to its
conflicts of laws principles.  Any dispute arising from or in connection with
this contract shall be submitted to China International Economic and Trade
Arbitration Commission (“CIETAC”) in Beijing for arbitration, which shall be
conducted in accordance with CIETAC’s arbitration rules in effect at the time of
applying for arbitration.  The arbitral award is final and binding upon both
parties.  The parties agree that: (a) The venue of arbitration is Beijing.  The
hearing of arbitration may be conducted in Beijing or, to the extent permitted
by CIETAC’s arbitration rules, any other place as agreed on by the parties as
the most convenient place; (b) The language to be used during the arbitration
proceedings should be Chinese; and (c) A one-arbitrator tribunal will be
appointed jointly by both parties and the arbitration should follow the ordinary
proceeding. In case the parties fail to jointly appoint the arbitrator, the
arbitrator should be appointed by the chairman of CIETAC upon the joint
authorization of the parties.  The parties may select the arbitrator from the
panel of arbitrators provided by CIETAC, and to the extent permitted by CIETAC’s
arbitration rules, from outside of the panel.


We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter agreement in the space provided below and return it to
me.


Very truly yours,
ACCEPTED AND AGREED:
   
PUDA COAL, INC.
PENGXIANG LANG
   
By: /s/Liping Zhu
/s/ Pengxiang Lang
Title: Chief Executive Officer
Signature



 
 

--------------------------------------------------------------------------------

 